Precinct Registers — Copying Permitted — Citizens Title 26 Ohio St. 103.9 [26-103.9](e) (1961), permits any citizen except city, county or state employees to copy the precinct registers with copying machines furnished by said citizen subject to the terms of Section 103.9.  The Attorney General has had under consideration your letter of May 20, 1968, wherein you, in effect, ask the following question: Does the language of Title 26 Ohio St. 103.9 [26-103.9](e) (1961) mean any citizen except the employees mentioned may copy the precinct registers by any reproductive method such as modern copying machines furnished by said citizen? We call your attention to 26 Ohio St. 103.9 [26-103.9](e) (1961) which provides as follows: "However, it shall be unlawful for any county official, including but not restricted to the members of the county election board and the county registrar of any employee of the county, to make or cause to be made or allow to be made any list or lists of voters or copy or copies thereof, whether in the form of a list of names, separate cards, addressed envelopes or cards, or in any other manner, or to allow or cause to be allowed any machinery or punched cards of the county to be used, including but not restricted to IBM or similar machines or cards therefor, machines used to address mail or make lists, or plates, cards, or similar devices prepared for use in any such machine, except in the preparation of official lists as required by the provisions of this Act; and it shall be further unlawful to remove, or cause to be removed, any such official list from its official location as provided for herein, except as provided for herein. Provided, however, that the precinct registers may be copied by any citizen except city, county or State employees." (Emphasis added) Section 26 Ohio St. 103.9 [26-103.9](e) clearly prohibits the use of county machines but makes no mention of a prohibition against the use of copying machines furnished by "any citizen".  The verb "copy" is defined in Webster's Seventh New Collegiate Dictionary, 1965, at page 184 as: "1. To make a copy of 2. To undergo copying." Words and Phrases, "copy" defines the noun "copy" as follows "A `copy' is a transcript of an original or an imitation and is not an original." We can find no authority which would limit the phrase "may be copied" to mean "may be copied by hand without assistance of a machine." The phrase in Section 26 Ohio St. 103.9 [26-103.9](e) which states "may be copied by any citizen" permits "any citizen" the privilege to copy the precinct registers without limitation as to method, provided the citizen provides the copying apparatus.  It is, therefore, the opinion of the Attorney General that 26 Ohio St. 103.9 [26-103.9](e) (1961) permits any citizen except city, county or state employees to copy the precinct registers with copying machines furnished by said citizen subject to the terms of Section 103.9.  (Dale F. Crowder)